Citation Nr: 1333710	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  06-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left thigh liposarcoma.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who had active duty service from July 1956 to July 1960, from September 1960 to November 1965, and from May 1966 to March 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a left thigh liposarcoma, rated 0 percent, effective May 9, 2003.  In June 2006, a hearing was held before a Decision Review Officer at the RO, and in February 2011, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.

[This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.]

In October 2010, the Veteran requested a permanent and total rating.  In his May 2013 withdrawal request, his representative stated that the Veteran continues to seek a permanent and total rating.  As it does not appear that this matter has been addressed by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction in such matter and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In May 2013, prior to the promulgation of a Board decision in the matter of the rating for a left thigh liposarcoma, the Veteran requested a withdrawal of his appeal in the matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the  claim seeking an increased rating for a left thigh liposarcoma; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104,  7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expression of intent to withdraw his appeal in this matter, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, and 3.326(a)) on this claim is not necessary.  

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated August 3, 2012 (received at the RO on May 20, 2013), the Veteran requested "withdrawal of any and all appeal actions pending at this time."  The Board notes that subsequent to the date of this withdrawal, the case was remanded for further development (specifically seeking compliance with prior remand directives), as the Board was then unaware of the withdrawal request.  Given that the Veteran has not responded to several requests made on remand by the Board, it may reasonably be assumed that he is in fact withdrawing his appeal in this matter.  As the Veteran has requested withdrawal of his appeal seeking an increased rating for a liposarcoma of the left thigh, there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider the appeal in this matter.


ORDER

The Veteran's appeal seeking a rating in excess of 10 percent for a left thigh liposarcoma is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


